Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

JOHN BOUCHER,

Plaintiff,
CASE NO.: 18-cv-760-jdp
V.

W. BRADLEY MARTIN, DEBRA TIDQUIST
and TAMMY MAASSEN,

Defendants.

 

AMENDED COMPLAINT

 

For his Complaint, Plaintiff JOHN BOUCHER, hereby states and alleges as
follows:
JURISDICTION AND VENUE

1. This is an action for money damages for injuries sustained by Plaintiff as a
result of acts, omissions, failure to act and/or deliberate indifference by Defendants
against Plaintiff.

2. The Plaintiff asserts a claim for relief against the herein-named Defendants
pursuant to 42 U.S.C. § 1983 and the Eighth Amendment of the United States
Constitution. The aforementioned statutory and constitutional provisions confer

original jurisdiction of this Court over this matter.
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 2 of 18

3. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this action
arises under the United States Constitution and Laws of the United States, pursuant
to 28 U.S.C. § 1343(a)(3) because this action seeks to redress the deprivation, under
color of state law, of Plaintiffs civil rights.

4. This Court has supplemental jurisdiction over all state law claims which arise
out of the same facts common to Plaintiff's federal claims pursuant to 28 U.S.C. §
1367.

5. The amount in controversy exceeds $75,000, excluding interests and costs.

6. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
because the Defendants reside in this district and because part of the events and
omissions giving rise to Plaintiff's claims occurred within this district.

i Punitive damages are also properly awardable against Defendants and are
hereby claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30
(1983) and, as such, are not subject to the pleading requirements or the differing
standard of proof set forth in Wis. Stat. §895.043.

8. A jury trial is demanded.

PARTIES TO THE ACTION

9. Plaintiff was, at all times relevant and material herein, a citizen of the United

States, a resident of the State of Wisconsin, and a prisoner in the State of Wisconsin.

At all times material hereto, JOHN BOUCHER, was an inmate residing at the
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 3 of 18

Jackson Correctional Institution (“JCI”) of the Wisconsin Department of
Corrections, and was entitled to all rights, privileges, and immunities accorded all
residents of Jackson County, the State of Wisconsin, and citizens of the United
States, pursuant to the Constitution of the United States and Articles I, Sections One,
Five, Six and Nine of the Wisconsin Constitution.

10. Defendant W. BRADLEY MARTIN, M.D. (“MARTIN”), was an adult
Citizen of the United States and a resident of the State of Wisconsin. At all times
material hereto, Defendant MARTIN was a licensed Medical Doctor at JCI and an
employee of the Wisconsin Department of Corrections. At all times relevant to this
lawsuit he was acting under color of law and within the scope of his employment
and authority, and pursuant to the policies customs and practices of JCI, which were
the moving force behind the constitutional violations asserted herein. Defendant
MARTIN allowed plaintiff to suffer severe medical neglect and deprivation of
medical treatment by turning a blind eye to the risk. Defendant MARTIN was
deliberately indifferent to the medical needs of Plaintiff. Defendant MARTIN’s
responsibilities, policies and practices remained consistent over the course of his
employment at JCI. Defendant MARTIN, and the employees and/or agents of JCI
working under his supervisory authority, are directly responsible for the provision

of adequate, appropriate and humane medical care services to all prisoners residing
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 4 of 18

at JCI, including the Plaintiff herein, as contemplated by the Constitution and laws
of the United States and of the State of Wisconsin.

11. Defendant TAMMY MAASSEN, RN (“MAASSEN?”), is an adult citizen
of the United States and a resident of the State of Wisconsin. Defendant MAASSEN
was a Registered Nurse, licensed by the State of Wisconsin, employed by Wisconsin
Department of Corrections as a Nursing Supervisor responsible for oversight and
supervision of nursing staff at JCI. Defendant MAASSEN was responsible for the
provision of healthcare to inmates at JCI. She is sued in her individual capacity. At
all times relevant to the events at issue in this case acting under color of law within
the scope of her employment and within the scope of her employment and authority,
and pursuant to the policies customs and practices of JCI, which were the moving
force behind the constitutional violations asserted herein. Defendant MAASSEN
allowed plaintiff to suffer severe medical neglect and deprivation of medical
treatment by turning a blind eye to the risk. Defendant MAASSEN was deliberately
indifferent to the medical needs of Plaintiff. Defendant MAASSEN was responsible
for training and supervising the nurses at JCI, the creation and implementation of
policies and procedures at JCI, ensuring JCI and all HSU staff were in compliance
with policies and procedures and inmate healthcare and safety which she neglected

and/or ignored.
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 5 of 18

FACTUAL ALLEGATIONS AS TO DEFENDANTS
MARTIN AND MAASSEN

12. That at all times material hereto, JOHN BOUCHER, was an inmate and
being involuntarily detained at JCI under the direct custody, supervision, and care
of the Warden and all subordinates at JCI.

13. That at all times material hereto, both Defendant MARTIN and Defendant
MAASSEN provided and administered supervision and oversight of medical staff,
including registered nurses, licensed practical nurses and certified nursing assistants.
Registered nurses, licensed practical nurses and certified nursing assistants perform
the “intake” examination of prisoners upon their arrival at JCI, the purpose of which
is to review each prisoner’s medical history and make specific notations regarding
the prisoner’s existing condition(s), medical needs (if any) and pending course of
treatment, in order to determine what each such prisoner might need by way of
continuing attention and/or treatment during his term of incarceration at JCI.

14. That at all times material hereto, both Defendant MARTIN and Defendant
MAASSEN presided over nurse administration of Sick Call at JCI. At Sick Call,
prisoners complaining of health problems, having submitted a written request for
care, are screened and evaluated for the purpose of determining their need for an
appointment with a physician. The nurses staffing Sick Call are also authorized to
administer first aid and dispense, in limited quantities, prescription and non-

prescription pain medication.
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 6 of 18

Events Leading to Plaintiff's Right Shoulder Injury

15. In December 2014, Plaintiff injured his right shoulder in a bicycling accident
in Mexico which left a massive tendon rupture in his right rotator cuff causing him
excruciating pain and extremely limited range of motion in his right shoulder and
arm.

16. On December 4, 2014, Plaintiff turned himself into Custom and Border
Patrol agents at the United States border crossing as he was a fugitive from an
extended supervision violation in the State of Wisconsin. He was later transported
to the San Diego County Jail.

17. Plaintiff, while incarcerated in the San Diego County Jail, received some
medical attention for his right shoulder. After treating the injury to Plaintiffs right
shoulder as best he could, the attending physician diagnosed Plaintiffs shoulder as
requiring an orthopedic consultation; however, Plaintiff was transferred to a
different jail before he was able to see an orthopedic specialist.

Events Prior to Orthopedic Consultation

18. Plaintiff arrived at Dodge Correctional Institution (DCI) on February 24,
2015 and met with DCI medical staff shortly thereafter. Plaintiff told the medical
staff at DCI that he had sustained a serious injury to his right shoulder which caused
continuous and severe pain.

19. On March 3, 2015, DCI medical staff issued medical restrictions for Plaintiff
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 7 of 18

to have a low bunk, 1* floor only cell, cane and immobilizer for his shoulder and
tennis shoes.

20. On April 6, 2015, Dr. Parrish prescribed Gabapentin (pain medication) for
Plaintiff to take for his pain associated with his shoulder injury.

21. On May 5, 2015, Plaintiff was transferred from DCI to JCI. Upon his arrival
at JCI, Plaintiff immediately submitted a health service request (HSR) explaining
that he had been receiving medical care at DCI for injuries sustained to his ankle and
shoulder. He requested a wheelchair for long distance ambulation.

22. On May 7, 2015, Plaintiff met with Nurse Kostohryz. During the
appointment, Nurse Kostohryz verified that Plaintiff had severe injuries and made a
STST referral to Defendant MARTIN.

23. Shortly thereafter, Defendant MARTIN entered the exam room and Plaintiff
proceeded to explain to Defendant MARTIN that he was experiencing throbbing
pain which he ruled 8/10 on the pain scale and severely decreased range of motion.
Plaintiff then requested an MRI, a referral to an orthopedic specialist and a
wheelchair for long distances because he had a permanently damaged right ankle
from a 1989 accident which resulted in 8-10 surgical procedures. Additionally,
Plaintiff asked Defendant MARTIN for a medical restriction to have an inmate
handler deliver his meal trays.

24. Defendant MARTIN told Plaintiff that he did not deserve either a wheelchair
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 8 of 18

or a meal tray delivery restriction. Plaintiff replied that it was so painful to walk that
he could barely walk to obtain his pain medication three times per day as prescribed.

25. Defendant MARTIN issued Plaintiff a permit to use a walker (with no
wheels). Immediately after his visit with Plaintiff, Defendant MARTIN called to
Plaintiff's housing unit and advised Sergeant Archer that Plaintiff was required to
pick up his own meal trays. Inmate handlers typically delivered Plaintiffs meal trays
as a result of his serious medical conditions.

26. On May 9, 2015, Plaintiff walked to the HSU for pain medication, during
which time he fell and sustained injuries. Upon his arrival to the HSU, Plaintiff
requested immediate medical attention, to no avail.

27. On May 11, 2015, Plaintiff filed inmate complaint No. J CI-2015-8484, in
which he complained about being given a walker because the walker aggravated his
right shoulder pain. On May 21, 2015, the Appropriate Reviewing Authority
decision was to dismiss Plaintiffs complaint with modification.

28. On August 15, 2015, Plaintiff submitted an Information/Interview request to
the HSU supervisor, Defendant MAASSEN, requesting permission for him to use a
wheelchair for long distance ambulation.

29. Inher response dated August 26, 2015, Defendant MAASSEN wrote “Your
request for a wheelchair will need to be evaluated by Special Needs Committee-can

temporarily allow W/C use in bad weather.”
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 9 of 18

30. Plaintiff was next seen for his shoulder by Nurse Kostohryz on April 18,
2016, after he submitted an HSR on April 16, 2016. Plaintiff reported that the pain
in his right shoulder had not improved since the injury. After conducting an
examination, Nurse Kostoryz scheduled Plaintiff for a follow-up appointment with
a physical therapist.

31. On April 22, 2016, Plaintiff submitted an HSR on which he inquired about
his appointment with the physical therapist. He also stated that his shoulder
continuously caused him severe pain.

32. On April 28, 2016, Plaintiff was evaluated by the physical therapist. The
physical therapist noted “Right shoulder pain since being hurt after getting hit by a
car; pain intensity 8/10, most likely caused by rotator cuff compromise.”

33. Upon his return to HSU, Plaintiff was seen by Nurse Tidquist, she ordered
six weeks of physical therapy. However, six weeks of therapy did not alleviate
Plaintiff's pain, instead, the pain increased and Plaintiff suffered increased pain
levels due to the aggravation of his existing injuries.

34. On June 21, 2016, Plaintiff reported to Nurse Tidquist that physical therapy

was not alleviating his shoulder pain but, rather, aggravating it and making it

worse. Plaintiff described his physical condition as unchanged (not improving) —
he could not lift his right arm (frozen shoulder). Plaintiff requested an MRI and

an orthopedic consultation but was denied by Nurse Tidquist.
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 10 of 18

35. On August 24, 2016 and September 1, 2016, Plaintiff visited Nurse Tidquist
again and complained that he continuously experienced severe shoulder pain. His
physical examination at both visits revealed severely limited range of motion (frozen
shoulder) in the right shoulder.

36. Plaintiff wrote a series of HSR’s during the summer of 2016 dated May 2"4,
May 20", June 17", June 20", June 26" and July 1‘, complaining about his shoulder
pain and requesting an orthopedic consultation, all to no avail nor legitimate
response.

The Diagnosis

37. On September 14, 2016, approximately 69 weeks (1 year; 4 months) later,
after arriving at JCI, Defendants finally ordered an MRI. It disclosed a full thickness
rotator cuff rupture with evidence of muscle atrophy and retraction. Plaintiff
received the results on October 11, 2016, Defendant MARTIN scheduled a
consultation with Dr. Grossman, an orthopedic surgeon, on November 9, 2016.

38. Dr. Grossman examined Plaintiff and reviewed his MRI results, he noted
“obvious atrophy posteriorly.” That Plaintiff had “remarkably little shoulder
motion,” and that the “chronic rotator cuff tear .... appears to be ‘unrepairable’”.

39. On November 15, 2016, Plaintiff filed offender complaint JCI-2016-25332,

complaining about the irreparable harm to his right shoulder as a result of the named

Defendants’ delayed medical care. The complaint was dismissed by the Appropriate

10
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 11 of 18

Reviewing Authority in December 2016. Plaintiff appealed that decision. On
January 6, 2017, the Corrections Complaint Examiner issued a recommendation to
_ dismiss the appeal. The Secretary accepted CCE’s recommendation on January 25,

2017.

COUNT I - 42 U.S.C. § 1983 - VIOLATION OF 8™! AMENDMENT
Deliberate Indifference — Denial of Medical Care
(Defendants Martin and Maassen)

40. Each paragraph of this Complaint is incorporated as if restated fully herein.

41. As more fully described above, Defendants had notice of Plaintiff's medical
needs and the seriousness of his medical needs and knew the unreasonable risk of
harm to Plaintiff if he did not receive appropriate medical care. Despite that
knowledge, Defendants failed to provide him with proper medical care or access to
medical care, in violation of the Eighth Amendment to the United States
Constitution.

42. Asa result of the unjustified and unconstitutional actions/inactions of
Defendants, Plaintiff experienced pain, suffering and emotional distress.

43. Defendants were deliberately indifferent to Plaintiff's objectively serious
medical needs, exposed him to an unreasonable risk of harm, and their actions were

undertaken intentionally, with malice, willfulness, and/or reckless indifference to the

rights of others.

il
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 12 of 18

44. Plaintiffs injuries were proximately caused by the policies and practices of
Defendants.

45. By August 2015, Defendant MAASSEN was on notice of a widespread
practice at JCI of nursing staff ignoring the serious medical needs of detainees like
Plaintiff, thereby exposing them to unreasonable risk of harm. At JCI detainees with
clear symptoms of serious medical illness, injury, or conditions who ask for medical
care or to see a doctor are routinely delayed or completely ignored.

46. Specifically, there exists a widespread practice at JCI under which jail
employees, including correctional officers and medical personnel, commonly fail or
refuse to: (1) properly examine a detainee with a serious medical condition; (2)
provide proper medication to a detainee with a serious medical condition; (3)
respond to detainees who have requested medical attention or medication or asked
to see a doctor; (4) respond to detainees who exhibit obvious signs of a serious
medical condition or illness; or (5) adequately staff the jail with correctional and
medical personnel necessary to respond to detainee needs.

47. This widespread practice is allowed to flourish because Defendant
MASSEN, as Nursing Staff Supervisor, directly encourages, and is thereby the
moving force behind, the very type of misconduct at issue by failing to adequately
train, supervise, and control medical personnel, and by failing to adequately punish

and discipline prior instances of similar misconduct, thus directly encouraging future

12
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 13 of 18

abuses such as those affecting Plaintiff. In this way, Defendant MAASSEN violated
Plaintiff's rights by maintaining policies and practices that were the moving force
driving the foregoing constitutional violations.

48. Atall times relevant to the events at issue in this case, Defendant MAASSEN
was charged with the duties of providing healthcare to detainees housed at JCI,
including Plaintiff. As the provider of healthcare services to detainees at JCI,
Defendant MAASSEN was responsible for the creation, implementation, oversight,
and supervision policies, practices and procedures regarding the provision of
medical care to detainees in JCI custody.

49. Prior to the events giving rise to Plaintiff's lawsuit, Defendant MAASSEN
had notice of policies and widespread practices by medical personnel at JCI pursuant
to which detainees like Plaintiff with serious medical conditions were routinely
denied medical care and evaluation, and access to medical care and evaluation, and
exposed to unreasonable risks of harm. In JCI detainees with clear symptoms of
serious medical conditions who ask for medical care or to see a doctor are routinely
delayed or completely ignored.

50. Despite knowledge of these problematic policies and practices, Defendant
MAASSEN did nothing to ensure that inmates at JCI received adequate medical care
and access to medical care, thereby acting with deliberate indifference.

51. Plaintiff's injuries were caused by Defendants MARTIN and

13
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 14 of 18

MAASSEEN, who acted pursuant to the foregoing policies and practices in engaging

in the misconduct described in this Count.

COUNT II - 42 U.S.C. § 1983
Supervisory Liability
(Defendants Martin and Maassen)

52. Each Paragraph of this Complaint is incorporated as if restated fully herein.

53. As described more fully above, Defendant MAASSEN, was responsible for
ensuring that detainees at JCI received constitutionally adequate care and access to
medical care.

54. Defendant MAASSEN, knew or reasonably should have known of a
widespread pattern of inadequate medical care, inadequate access to medical care
and inadequate correctional and medical staffing at the jail.

55. Defendant MAASSEN approved, condoned and/or turned a blind eye to or
purposefully ignored the pattern of inadequate medical care, inadequate access to
medical care, and inadequate correctional and medical staffing at the jail.

56. As aresult of the misconduct described in this Count, Plaintiff suffered
damages, including but not limited to physical and emotional distress and anguish.

57. As described more fully above, Defendant MARTIN, was responsible for

ensuring that detainees at JCI received constitutionally adequate care and access to

medical care.

14
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 15 of 18

58. Defendant MARTIN, knew or reasonably should have known of a
widespread pattern of inadequate medical care, inadequate access to medical care
and inadequate correctional and medical staffing at the jail.

59. Defendant MARTIN approved, condoned and/or turned a blind eye to or
purposefully ignored the pattern of inadequate medical care, inadequate access to
medical care, and inadequate correctional and medical staffing at the jail.

60. As aresult of the misconduct described in this Count, Plaintiff suffered
damages, including but not limited to physical and emotional distress and anguish.

COUNT III - STATE CLAIM
MEDICAL MALPRACTICE/NEGLIGENCE AGAINST
DEFENDANTS MARTIN AND MAASSEN

61. Each Paragraph of this Complaint is incorporated as if fully stated herein.

62: Defendants MARTIN and MAASSEN failed to exercise that degree of care
and skill which is exercised by the average practitioner in the class to which they
belong, acting in the same or similar circumstances. Sawyer v. Midelfort, 227 Wis.2d
124, 149, 595 N.W.2d 423, 435 (1999); Schuster v. Altenberg, 144 Wis.2d 223, 229,
424 N.W.2d 159, 161B62 (1988).

63. Defendants MARTIN and MAASSEN, jointly and severally, breached their
duty owed to Plaintiff which resulted in harm to Plaintiff. Paul v. Skemp, 2001 WI
4217, 242 Wis.2d 507, 625 N.W.2d 860 (2001).

64. Defendants MARTIN and MAASSEN failed to use the required degree of

15
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 16 of 18

skill exercised by an average respective medical professional, Plaintiff was harmed
and there is a causal connection between the Defendants’ failure and Plaintiff's
harm. Wis. JI Civil 1023.

65. Defendants’ MARTIN and MAASSEN conduct fell below the standard of
care by failing to treat Plaintiff's shoulder sooner resulting in irreparable damage,
intense pain and suffering and mental anguish.

66. Defendants MARTIN and MAASSEN undertook and owed to Plaintiff the
duty to make reasonable efforts to care for him in a reasonably prudent manner, to
exercise due care and caution and to follow the common law as it relates to persons
in their custody and/or charge who are unable to care for themselves or seek medical
attention while in custody.

67. Defendants MARTIN and MAASSEN negligently, carelessly and
recklessly ignored Plaintiff's immediate need for medical treatment resulting in
significant, irreparable damage to Plaintiff’s right shoulder, arm and further inflicted
cruel and unusual punishment upon Plaintiff for which there existed no legitimate or
reasonable penological interest and wholly against public policy.

68. Defendants MARTIN and MAASSEN negligently, recklessly ignored
Plaintiff's need for immediate diagnostic examination, orthopedic examination and
treatment and need for surgical intervention. Had Defendants, wholly under their

authority, purview and ability, made proper reference to outside medical care and

16
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 17 of 18

treatment for Plaintiff, Plaintiff would not have languished without adequate medical
care and suffered needlessly, pain and suffering which continues to this date.

COUNT IV- STATE CLAIM-INDEMNIFICATION
WIS. STAT. 895.46 STATE AND POLITICAL SUBDIVISIONS
THEREOF TO PAY JUDGMENTS TAKEN AGAINST OFFICERS
AS TO DEFENDANTS

69. Each Paragraph of this Complaint is incorporated as if fully stated herein.

70. Wisconsin law, Wis. Stat. 895.46, requires public entities to pay any tort
judgment for damages for which employees are liable within the scope of their
employment activities.

71. Defendants MARTIN and MAASSEN were employees of JCI, who acted
within the scope of their employment in committing the misconduct described
herein.

WHEREFORE, Plaintiff, JOHN BOUCHER, respectfully requests that this
Court enter judgment in his favor against all Defendants, jointly and severally,
named herein and made a part hereof, awarding compensatory damages and
attorney’s fees, as well as punitive damages against all applicable Defendants in their
individual capacities, as well as any other relief this Court deems just and
appropriate.

JURY DEMAND

Plaintiff, JOHN BOUCHER, hereby demands a trial by jury pursuant to

17
Case: 3:18-cv-00760-jdp Document #: 48 Filed: 10/09/20 Page 18 of 18

Federal Rules of Civil Procedure 38(b) on all issues so triable.

Dated: October 7, 2020

 

RESPECTFULLY SUB D,
——

Lonnie D. Story, Esquire
Attorney for Plaintiff

STORY LAW FIRM, LLC
Wis. Bar #1121459

732 N. Halifax Avenue, #301
Daytona Beach, Florida 32118
(386) 492-5540
Istorylaw@gmail.com

18
